Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Roger Jackson on 12/08/2021.  

The application has been amended as follows: 
Claims 6-13 have been amended as follows:
6. (Currently amended) A fluid treatment system kit for treating a fluid, said fluid treatment system kit comprising:

(a) a fluid treatment system that includes a means for moving a fluid therethrough said fluid treatment system, said means for moving a fluid including a first inlet and a first outlet, a primary fluid filter having a primary fluid filter inlet and a primary fluid filter outlet, wherein said primary fluid filter inlet is in fluid communication with said first outlet, a primary ultraviolet light module having a primary ultraviolet light module inlet and a primary ultraviolet light module outlet, wherein said primary ultraviolet light module inlet is in fluid communication with said primary fluid filter outlet, and a secondary fluid filter having a secondary fluid filter inlet and a secondary fluid filter outlet, wherein said secondary fluid filter inlet is in fluid communication with said primary ultraviolet light module outlet, an activated carbon absorption fluid filter having an activated carbon absorption fluid filter inlet and an activated carbon absorption fluid filter outlet, wherein said activated carbon absorption filter inlet is in fluid communication with said secondary 

(b) a chlorine disinfectant residual test kit including chlorine test strips; and

(c) instructions to test for absence of chlorine in the 


7. (Currently amended) A fluid treatment system kit for treating a fluid according to claim 6 further including  bleach and instructions to add, agitate, and have dwell time of additional chlorine from said bleach to said 

8. (Currently amended) A fluid treatment system kit for treating a fluid according to claim 6 further including instructions to test an untreated fluid and said 

9. (Currently amended) A method for treating a fluid in going from an untreated fluid to a 

(a) providing a fluid treatment system that includes a means for moving a fluid therethrough said fluid treatment system, said means for moving a fluid including a first inlet and a first outlet, a primary fluid filter having a primary fluid filter inlet and a primary fluid filter outlet, wherein said primary fluid filter inlet is in fluid communication with said first outlet, a primary ultraviolet light module having a primary ultraviolet light module inlet and a primary ultraviolet light module outlet, wherein said primary ultraviolet light module inlet is in fluid communication with said primary fluid filter outlet, and a secondary fluid filter having a secondary fluid filter inlet and a secondary fluid filter outlet, wherein said secondary fluid filter inlet is in fluid communication with said primary ultraviolet light module outlet, an activated carbon absorption fluid filter having an activated carbon absorption fluid filter inlet and an activated carbon absorption fluid filter outlet, wherein said activated carbon absorption fluid filter inlet is in fluid communication with said secondary fluid filter outlet, a tertiary fluid filter having a tertiary fluid filter inlet and a tertiary fluid filter outlet, wherein said tertiary fluid filter inlet is in fluid communication with said activated carbon absorption fluid filter outlet, an ion exchange fluid filter having an ion exchange fluid filter inlet and an ion exchange fluid filter outlet, wherein said ion exchange fluid filter inlet is in fluid communication with said tertiary fluid filter outlet, and a secondary ultraviolet light module having a secondary ultraviolet light module inlet and a secondary ultraviolet light module outlet, wherein said secondary ultraviolet light module inlet is        
  
(b) providing control circuitry that effectuates a first selected time delay period that activates said primary ultraviolet light module for said first selected time delay period prior to allowing activation of said means for moving a fluid therethrough said fluid treatment system; 

(c) activating said control circuitry to initiate said first selected time delay period; and

(d) activating said means for moving a fluid therethrough said fluid treatment system. 

10. (Currently amended) A method for treating a fluid in going from an untreated fluid to a 
         
11. (Currently amended) A method for treating a fluid in going from an untreated fluid to a 

12. (Currently amended) A method for treating a fluid in going from an untreated fluid to a 

13. (Currently amended)  A method for treating a fluid in going from an untreated fluid to a 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Saraceno (U.S. 6,863,827)—fails to anticipate or render obvious, alone or in any proper combination, the specifically claimed treated fluid reservoir including the affixed fluid level control structure and in-line gate valved first aperture—in combination with all the other limitations in each of claims 1, 6 and 9.
The aforementioned combination of limitations are also not taught in the following prior art:  Kuennen et al. (U.S. 5,536,395); Kelada (U.S. 6,099,735; Papandrea (U.S. 4,849,100); Miller et al. (U.S. 5,017,284); Dempo (U.S. 5,512,178); Greene III et al. (U.S. 6,936,176); and Sale et al. (U.S. 4,724,079).
The drawings filed 09/08/2021 have been approved.
The equivalent structure for the means plus function limitation “a means for moving a fluid” (of e.g. claims 1, 6 and 13) is considered to be those listed in claim 5 or structural equivalents thereof.  The equivalent structure for the means plus function limitation “a means for controlling a flow rate…” of claim 4 is considered to be the valve shown in figure 6 between the pump and the primary filter 70 or structural equivalents thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778